Title: To George Washington from “Valerius,” 22 August 1795
From: “Valerius”
To: Washington, George


          22 Aug. 1795. He understands that GW has signed the Jay Treaty with Great Britain. In doing so, GW pledges the United States “to the performance of stipulations, the inevitable operation of which the benevolence of the good man laments, and the spirit of the proud man abhors.” The writer asks: “Shall Freemen despair? … No … citizens of an enlightened and gallant Republic” must “view themselves as the arbiters of their own fate. Let them consider that the President and the Senate are their servants; and that though for the present they exercise certain delegated powers, yet these powers may be reclaimed by the people.”
          The nation faces a crisis. The government “has carried the nation from the calm retreats of peace and happiness, into the midst of war and desolation.” But such an act “is not deemed irrevocable.” The political evils Americans seek to avert are caused by “the errors or the depravity of the administrators of our government … or … from that unforseen and unavoidable state of things which … form a new æra in the annals of nations.”
          The author intends to consider GW’s “public character,” his administration, his motives in the discharge of his duties, and the character of his cabinet members as an “impartial” analysis “of a President of the United States, whose austere inflexibility of character has given” a controversial treaty “the force of irrevocable law, in defiance of the loud thunders of popular indignation.”
        